ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between at least in or about March 2018 and on or about October 9, 2018, the Defendant,
KIANDRE LARNELL HARRIS (“HARRIS”), Gilda Faye Brunner (““G. Brunner”), Dante
Williams (“Williams”), and Kwamain Brunner (“K. Brunner”), and others worked together to
distribute and possess with the intent to distribute cocaine base and cocaine.

Beginning in early 2018, investigators from the Montgomery County (Maryland) Police
Department, Howard County (Maryland) Police Department, and Drug Enforcement
Administration (“the investigators”) began investigating K. Brunner, G. Brunner, Williams,
HARRIS, and others for distributing cocaine base and cocaine in Southern Maryland.

On January 23, 2018, the investigators observed Williams engage in a hand-to-hand drug
transaction in the Lincoln Park neighborhood of Rockville, Maryland. The investigators then
stopped the drug buyer, who admitted to purchasing marijuana from Williams. When the
investigators tried to stop Williams. Williams fled from the investigators, at one point running
through a children’s community basketball game. The investigators thereafter detained Williams
and found on Williams’s person 11 grams of cocaine base and 23 grams of marijuana.

In August 2018, a confidential source (“CS1”) told the investigators that G. Brunner was
distributing cocaine base in Maryland. Between August 24, 2018 and September 7, 2018, the
investigators conducted a controlled purchase of cocaine base from G. Brunner inside of
G. Brunner’s apartment in Montgomery Village, Maryland. Between September 19, 2018 and
October 3, 2018, the investigators conducted a second controlled purchase of cocaine base from
G. Brunner, this time in the stairwell of the apartment complex adjacent to G. Brunner’s
residence.

In June 2018, a second confidential source (“CS2”) told the investigators that “Nephew,”
who the source later identified as K. Brunner, was selling cocaine in the area of G. Brunner’s
residence in Montgomery County, Maryland. Between August 27, 2018 and September 10, 2018,
the investigators conducted a controlled purchase of cocaine base from K. Brunner near
G. Brunner’s apartment.

In the early hours of October 9, 2018, while executing a lawful search warrant on
G. Brunner’s apartment in Montgomery Village, Maryland, the investigators encountered
G. Brunner and Williams. During the search, the investigators seized a safe containing a stolen
40 caliber Glock 23 handgun bearing serial number RBG132, 48 grams of cocaine base, 47 grams
of powder cocaine, and several bags of marijuana. Next to Williams, the investigators found a
digital scale covered in powder cocaine and a pair of men’s pants that belonged to Williams. In
the pocket of those pants, the investigators discovered 9.8 grams of cocaine base. Throughout the
apartment, the investigators found more cocaine base, razor blades, and a second digital scale
covered in powder cocaine.

On October 25, 2018, the investigators executed a lawful search warrant on K. Brunner’s
and HARRIS’s apartment in Columbia, Maryland. As the investigators entered the apartment, K.
Brunner discarded a Ruger SR40C .40 caliber handgun bearing serial number 345-25085 from
the window of the master bedroom. Once the investigators entered the apartment, they found K.
Brunner in the master bedroom and HARRIS in a second bedroom (“HARRIS’s bedroom”).

In the master bedroom (i.e., K. Brunner’s bedroom), the investigators found
approximately $18,662 in cash, approximately 28.69 grams of cocaine base, a money counter, and
a Ruger handgun case. On the ground outside the apartment—under the master bedroom
window—the investigators found a Ruger SR40C .40 caliber handgun bearing serial number 345-
25085 that K. Brunner had discarded from the master bedroom window.

In HARRIS’s bedroom, the investigators found a large safe containing a Glock 19 9
millimeter handgun bearing serial number 7986LAV, a Glock 23 .40 caliber handgun bearing
serial number NMX697, a Glock 21 .45-caliber handgun bearing serial number AYHOOSUS, two
loaded magazines, and $5,523 in bulk cash; and a smaller safe containing five loaded magazines
and assorted ammunition. Also in HARRIS’s bedroom, the investigators found $659 in a drawer,
$1,208 on the floor next to the bed, several cell phones, and several smaller bags of cocaine base.

In total, the investigators seized approximately $27,826 in drug proceeds from K.
Brunner’s and HARRIS’s apartment.

Also on October 25, 2018, the investigators executed search warrants on K. Brunner’s
silver Toyota Camry and HARRIS’s Nissan Pathfinder parked outside the apartment. In
HARRIS’s Nissan Pathfinder, the investigators found a Glock 26 semi-automatic handgun bearing
serial number BBMM888 (which had previously been stolen from its lawful owner), a small glass
vile containing phencyclidine (commonly known as “PCP”), a Tylenol bottle containing six
oxycodone pills, and drug intervention paperwork in HARRIS’s name. The investigators
thereafter located the key to the Pathfinder in HARRIS’s room.

At the time HARRIS possessed the firearms and ammunition on October 25, 2018,
HARRIS had been—and knew he had been—convicted of a crime punishable by a term of
imprisonment exceeding one year, and his civil rights had not been restored. The firearms and
ammunition HARRIS possessed were manufactured outside the State of Maryland and thus
traveled in interstate or foreign commerce before HARRIS possessed them in Maryland on
October 25, 2018.

10
SO STIPULATED:

C = =

Gregory Bernstein
Assistant United States Attorney

 

Kiandre land Harris

Defendant

 

1]
